DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/22/2021 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 07/22/2021 were reviewed and are acceptable.
Specification
The specification filed on 07/22/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2018/0123152 A1).
Regarding claim 1, Matsumoto discloses a fuel cell system (1) comprising:
a fuel cell stack (6); 
an oxidizing agent gas supply device (cathode gas supplying/discharging device, [0056]) that is configured to supply an oxidizing agent gas to the fuel cell stack (as indicated by the description “cathode gas supplying/discharging device”); and
an electric power control device (10) including a first circuit unit (DC/DC converter 5) that is connected to an output terminal of the fuel cell stack (as shown in Fig 1) and is configured to perform step-up electric power conversion on an input from the fuel cell stack ([0037]), and a second circuit unit (DC/DC converter 8) that is configured to perform bidirectional electric power conversion for stepping-up an input from the fuel cell stack and for stepping-down an output to the oxidizing agent gas supply device ([0050-0053]).
Allowable Subject Matter
Claim(s) 2-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a fuel cell system wherein the electric power control device includes an input unit, an input/output unit, and an output unit, wherein the second circuit unit includes a second reactor connected between a second switching element, a third switching element, and the positive electrode terminal of the input unit.
Matsumoto (US 2018/0123152 A1) is considered to be the closest relevant prior art to dependent claim 2.  Matsumoto discloses most of the claim limitations as set forth above.  Matsumoto further discloses the recited input unit, input/output unit, and output unit (as shown in annotated Fig 1 below), and the recited second switching element (82), second diode (83), third switching element (84), third diode (85), and second reactor (81).

    PNG
    media_image1.png
    618
    826
    media_image1.png
    Greyscale

However, Matsumoto does not disclose, teach, fairly suggest, nor render obvious the recited second reactor connected between a second switching element, a third switching element, and the positive electrode terminal of the input unit.  To the contrary, Matsumoto explicitly discloses that the second reactor is placed between the switching elements and the positive electrode terminal of the “output unit”, i.e. the terminals connected to the auxiliary machines, and explicitly discloses three phase reactors (5U, 5V, 5W) disposed on the positive electrode terminal of the “input unit”, i.e. the terminals connected to the output terminals of the fuel cell stack.  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards connecting the reactor of the battery DC/DC converter to a positive terminal of the fuel cell stack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugiura (US 2017/0062418 A1) discloses a flyback diode and on-board power source device;
Ukegawa et al. (US 2016/0105112 A1) discloses a power supply apparatus; and
King et al. (US 2010/0097031 A1) discloses an apparatus for energy transfer using converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/11/2022